Citation Nr: 1701406	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a rectal disorder other than irritable bowel syndrome, to include rectocele and hemorrhoids, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a vaginal disorder, to include prolapse, dysplasia, dysmenorrhea, endometriosis, cervicitis, Group B streptococus infection, dyspareunia, and vaginismus, to include as secondary to service-connected PTSD.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The appellant, her spouse, and daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to February 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that the issues certified to the Board included whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for hypertension, a rectal disorder, and a vaginal disorder.  A review of the record, however, indicates that there has never been a prior final denial of those claims.  Rather, the record currently available to the Board shows that, in the July 2010 rating decision referenced above, the RO, inter alia, denied entitlement to service connection for hypertension, a rectal disorder, and a vaginal disorder.  In December 2010, the appellant submitted a statement which, viewed in the light most favorably to the appellant, meets the criteria for a notice of disagreement with the RO's determinations regarding these issues.  In December 2013, the RO issued a Statement of the Case addressing these issues, and the appellant thereafter perfected a timely appeal via her submission of a VA Form 9 in January 2014.  Thus, the Board finds that the July 2010 rating decision is the proper determination on appeal, and the claims for service connection for hypertension, a rectal disorder, and a vaginal disorder are not subject to the jurisdictional hurdle of reopening.  Given this procedural history, the Board has recharacterized the issues on appeal.  As the RO has considered these claims on the merits following a determination that reopening was proper, no prejudice has resulted to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In August 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence.  Although the record does not contain a waiver of initial RO consideration of this additional evidence, the Board notes that the appeal was certified after February 2, 2013.  Absent an express request from the appellant, the Board is able to proceed with consideration of this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).


FINDINGS OF FACT

1.  Hypertension did not manifest in service or to a compensable degree within one year thereafter and is not otherwise related to the appellant's military service or to a service-connected disability.  

2.  A rectal disorder other than irritable bowel syndrome, to include rectocele and hemorrhoids, did not manifest in service and is not otherwise related to the appellant's military service or to a service-connected disability.  

3.  Vaginal prolapse did not manifest in service and is not otherwise related to the appellant's military service or to a service-connected disability.  

4.  The appellant does not currently have dysplasia, dysmenorrhea, endometriosis, cervicitis, or Group B streptococus infection.

5.  The appellant's current sexual dysfunction dyspareunia/vaginismus is related to her military service.  

6.  Since the date of receipt of her claim, the appellant had been gainfully employed on a full-time basis, and her service-connected disabilities have not rendered her unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  A rectal disorder other than irritable bowel syndrome, to include rectocele and hemorrhoids, was not incurred in active service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A vaginal disorder, to include prolapse, dysplasia, dysmenorrhea, endometriosis, cervicitis, and Group B streptococus infection, was not incurred in active service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  Dyspareunia/vaginismus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claims and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA provided an additional section 5103(a) notification letter to the appellant in June 2011.  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claims, most recently in the February 2016 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  The appellant and her representative have not identified any outstanding evidence that is relevant to the claims decided herein.

In addition, as discussed below, the appellant has been afforded VA medical examinations in connection with her claims.  38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and medical opinions are adequate to decide the claims because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained the elements necessary to substantiate each claim.  The appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate her claims.  It is also noted that the appellant has been employed as a VA veterans service representative since 2008 with experience in the area of veterans' benefits.  Moreover, neither the appellant nor her representative has raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Neither the appellant nor her representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Factual Background

At her October 1973 military enlistment medical examination, the appellant reported a history of a May 1973 dilatation and curettage for menorrhagia.  The remaining service treatment and personnel records are negative for complaints or findings of hypertension, a vaginal disorder, or a rectal disorder.  

In December 1996, the appellant submitted an original application for VA compensation benefits, seeking service connection for PTSD due to military sexual trauma.  Her application did not reference hypertension, a vaginal disorder, or a rectal disorder.  

In a March 1997 statement, the appellant indicated that, in February 1974, during her fifth week of advanced infantry training, she was sexually assaulted by a noncommissioned officer in a position of authority.  

In connection with her claim, in July 1997 and August 1997, the appellant was afforded VA general medical and psychiatric examinations at which time her complaints included periodic diarrhea and an upset stomach over the past twenty years related to mental stresses.  No complaints of a vaginal or other rectal disorder were noted.  The psychiatric examiner noted some symptoms of gastrointestinal distress related to anxiety and tension.  The diagnoses included PTSD, sexual trauma stressor; and claimed irritable bowel syndrome, mild, acquired post service.  No other rectal or vaginal disorders were identified on examination.  

In a September 1997 rating decision, the RO granted service connection for PTSD due to military sexual trauma and assigned an initial 30 percent rating, effective November 29, 1996.  (The record indicates that the RO subsequently awarded an earlier effective date of June 23, 1993, for the award of service connection for PTSD, corresponding to the date of receipt of an earlier informal claim.  In a November 1998 decision, the Board denied an effective date earlier than June 23, 1993, for the award of service connection for PTSD).  In the September 1997 rating decision, the RO also inferred a claim of service connection for irritable bowel syndrome and deferred consideration of that issue pending additional evidentiary development.  

In response to an inquiry from the RO, in an October 1997 addendum, the VA psychiatric examiner indicated that it was her opinion that the appellant's PTSD was aggravating her irritable bowel syndrome.  She indicated that, although the appellant's PTSD was a significant contributing factor, it was unlikely to be the sole cause.  

In a November 1997 opinion, a VA physician indicated that it was his opinon that the appellant's irritable bowel syndrome was not caused by her PTSD, nor was it due to psychosomatic reasons.  He noted that the appellant had been treated during active duty for psychiatric symptoms, but there were no notations of gastrointestinal symptoms or disorders.  He explained that, if there had been a causal relationship between the appellant's PTSD and her irritable bowel syndrome, he would have expected to see notations of treatment for diarrhea or an upset stomach in 1974, coincident with the sexual trauma.  The latency of several years between the sexual assault and the appellant's symptoms indicated that they were not caused directly from her stressors or her PTSD.  The physician explained that, as is the case with the majority irritable bowel syndrome diagnoses, the etiology was idiopathic.  

The VA physician also considered the possibility that the appellant's diarrhea and upset stomach might have been aggravated by her PTSD.  He explained that the appellant reported that her symptoms were worse with increased tension.  Given these factors, he believed that there was a link, although not a direct cause of irritable bowel syndrome.  He indicated that the majority of irritable bowel syndrome patients did have a link between their anxiety and the diarrhea, although the degree of such aggravation is minimal at the most.  

In a subsequent addendum, the examiner clarified that the relationship between the appellant's mental stresses and her irritable bowel syndrome was not clearly established.  He noted that the appellant had provided a psychologic history of almost daily chronic stresses in the past two decades, but the irritable bowel syndrome only appeared once or so per month and was self-limited.  Further, the appellant could not specify that the diarrhea specifically followed stresses.  Rather, the diarrhea exhibited a pattern of its own independent of mental stresses.  Under these circumstances, it was the VA physician's ultimate conclusion that the appellant's diarrhea and her mental stresses were not really related for all practical purposes.  

In a January 1998 rating decision, the RO denied service connection for irritable bowel syndrome, finding that the most probative evidence established that the appellant's service-connected PTSD had not caused or aggravated her irritable bowel condition, nor was there evidence to show that her irritable bowel condition was directly related to military service.  The appellant was notified of the RO's determination and her appellate rights in a January 1998 letter, but she did not appeal.  Nor was new and material evidence received within the applicable time period.  

In August 2007, the appellant submitted a claim for an increased rating for her service-connected PTSD.  

Records obtained in support of the claim included VA clinical records dated from July 2003 to September 2007.  In pertinent part, these records show that the appellant was treated during this period for multiple complaints.  These records, however, are negative for any complaints or findings of hypertension, a vaginal disorder, or a rectal disorder.  The appellant's bowel sounds were repeatedly described during this period as normal.  In June 2007, the appellant was noted to have elevated blood pressure.  She indicated that, when she checked her blood pressure at home, however, it had not been elevated.  At an annual gynecological examination in June 1997, no abnormalities were identified.  The assessment was a routine gynecological examination.  

Private clinical records received in support of the claim show that, in March 2006, the appellant presented with complaints of upper abdominal pain since August 2005.  She denied a history of other significant past medical problems.  In April 2006, an EGD showed a hiatal hernia, minimal duodenitis, and erosions at the antrum.  Bowel sounds were negative.  The diagnoses were GERD and gastritis.  

The appellant underwent a VA psychiatric examination in November 2007 at which time she reported that she was working full-time in a six month position reviewing contracts for an engineering firm.  She indicated that she had worked from approximately 1976 to 1990 as a quality inspector and that that job ended when the plant closed.  She thereafter worked as an engineering technician, materials manager, corporate buyer, and a purchasing manager, prior to beginning her current position in September 2007.  The appellant indicated that, except for automobile and a horse-riding accidents which had caused a pain condition in her neck, she had been in generally good health.  The diagnoses included PTSD.  

In a February 2008 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective August 30, 2007, which was the date of receipt of her claim for an increased rating.  The appellant initiated an appeal of the RO's determination, stating that she had been unemployed due to PTSD since May 2008.  A statement of the case was issued in August 2009, but the appellant did not perfect an appeal within the applicable time period, and she has not contended otherwise.  

In September 2009, the appellant submitted additional claims, including claims for service connection for irritable bowel syndrome and hypertension, both secondary to PTSD, as well as an unspecified "vaginal wall/rectal condition."  She indicated that she was scheduled to undergo a consultation in September 2009 at the Loma Linda VAMC regarding a surgical repair of the condition. 

In November 2009, the appellant submitted an application for TDIU, stating that her service-connected PTSD prevented her from maintaining substantially gainful employment.  On her application, the appellant indicated that she had completed college and held a graduate degree.  She had an employment history as a purchasing manager and director of purchasing.  She also noted that she had been employed on a full-time basis since December 2008 as a veterans service representative at VA.  Prior to that, she had worked full-time as a contract manager from September 2007 to May 2008.  

In a December 2009 statement, the appellant indicated that she had recently undergone a gynecological consultation at the Loma Linda VAMC.  She claimed that her doctor there had concluded that she had "suffered a traumatic injury," which may be from childbirth.  The appellant indicated, however, that "when asked about my rape he could not specifically rule it out."  

Clinical evidence submitted by the appellant in support of her claim included an October 1973 letter from her private physician who noted that the appellant had undergone a dilation and curettage in May 1973 for treatment of menorrhagia and that she had not had difficulty with that problem since that time.  

In pertinent part, private clinical records obtained in support of her claims show that the appellant delivered a child in 1974 weighing seven pounds and thirteen ounces.  In 1980, she delivered a second child weighing eight pounds.  Subsequent clinical records note that the appellant's second child died from meningitis (beta strep) two weeks later.  In May 1981, the appellant delivered an eight pound and one ounce child.  In July 1985, she underwent surgical correction of pelvic adhesions and a tubal ligation.  In September 1988, the appellant underwent a colposcopy secondary to an abnormal PAP.  The assessment was mild dysplasia, squamous metaplasia, and chronic cervicitis.  She was treated with cryo cauterization of the cervix.  

Additional private clinical records received in support of the claims show that the appellant was seen for irritable bowel syndrome in May 1982.  At that time, rectal examination was normal.  A barium enema was also normal, as was a proctosigmoidoscopy.  That procedure showed that the mucosa was normal throughout with no evidence of inflammation, ulceration, or polyps.  There were no signs of inflammatory bowel disease.  In October 1984, the appellant again sought treatment, reporting continued mild intermittent diarrhea until a recent change in her bowel habits which included severe watery diarrhea and dry heaves.  A stool sample was negative for parasites and ova.  A barium enema was also negative.  On examination, the appellant's blood pressure was 116/84.  No other abnormalities were found.  The examiner posited that the appellant's condition was viral gastroenteritis with a postviral irritable bowel syndrome.  

In support of the claim, the RO also obtained VA clinical records showing that the appellant was noted to have elevated blood pressure in January 2008.  In June 2008, the appellant reported that she had been laid off from her job one year earlier.  She was also noted to have elevated blood pressure under fair control.  The appellant complained of chronic diarrhea, gas, and bloating.  She was referred for a colonoscopy.  In July 2008, she reported that she had applied to vocational rehabilitation for help in obtaining employment.  

In December 2008, the appellant underwent a colonoscopy.  An inspection of the perianal area was within normal limits, and the sphincter tone was normal.  Second degree internal hemorrhoids were observed with straining but then reduced spontaneously.  There were multiple large diverticula at the sigmoid colon.  Inspection of the rectum, sigmoid colon, descending colon, splenic flexure, transverse colon, hepatic flexure, ascending colon, IC valve, and cecum were within normal limits, except for the diverticulosis.  There were no polyps, inflammation, ulcers, stricture, or obstructions.  A biopsy was negative.  

In March 2009, the appellant was seen with complaints of gas and diarrhea multiple times per day.  She was noted to have elevated blood pressure.  The diagnoses included chronic diarrhea, gas, and bloating with a history of irritable bowel syndrome.  The appellant was prescribed medication.  She was also noted to have colon polyps per a December 2008 colonoscopy which identified internal hemorrhoids and diverticulosis, although biopsies had been normal.  In May 2009, the appellant was diagnosed as having hypertension and prescribed medication.  She was also seen for a routine annual gynecological examination in May 2009.  At that time, it was noted to that she had noticed what appeared to be some type of asymptomatic prolapse over the last year.  She also reported heavy menstruation for the last several years followed by irregularity.  She indicated that her last menstrual period had been in December 2008.  The appellant had no history of a hysterectomy.  She had a history of an abnormal PAP many years ago, but subsequent tests had been negative.  A vaginal examination showed a rectocele, but was otherwise normal.  The assessment was rectocele, asymptomatic.  

In September 2009, the appellant was referred for evaluation of the rectocele and possible surgical correction.  It was noted that she had a long history of abdominal distention and pain with chronic, explosive diarrhea.  She advised the examiner that she had been examined in the past and "found to have 'sores' all up and down her rectum."  The appellant indicated that she initially noticed a bulge in her vaginal area after eliminating approximately one year earlier; however, there had been no significant change in size or symptoms.  It was not painful, and she reported no sensation of pressure.  On vaginal examination, the appellant exhibited mild mucosal atrophy, no lesions, and a visible rectocele.  There were no palpable masses or tenderness.  A rectal examination showed good sphincter tone and a small to medium sized rectocele with palpable fascial defect.  The assessment was largely asymptomatic rectocele, patient with significant overlay from past history and concerns of causality.  The examiner specifically noted that he had discussed the etiology of the appellant's rectocele with her and had explained that "this is most likely the result of having delivered three eight pound children vaginally."  

In January 2010, the appellant had a gastroenterology consultation in connection with her complaints of diarrhea.  She had a history of irritable bowel syndrome and hypertension.  Subsequent clinical records show treatment for multiple conditions, including hypertension.  In June 2010, the appellant was seen for counseling.  She reported that she was feeling less anxious overall, but still had some concentration problems, hypervigilance, and an exaggerated startle reflex.  She indicated that she enjoyed her job, but had work stress.  The diagnosis was PTSD - related to military trauma.  A GAF score of 48 was assigned.

In a July 2010 rating decision, the RO denied service connection for hypertension secondary to PTSD, a rectal condition, and a vaginal condition, as well TDIU.  She was notified of the RO's determination and her appellate rights in a July 23, 2010, letter.  As set forth above, the appellant has perfected an appeal of this decision.  

In a December 2010 statement, the appellant's representative argued that the appellant's vaginal condition and rectal condition were secondary to her military sexual trauma.  He argued that her hypertension was secondary to service-connected PTSD.  

In December 2010, the appellant submitted additional evidence, including statements to the effect that she had developed multiple "vaginal" conditions over the years, including vaginal wall prolapse/rectocele; cervical dysplasia; dysmenorrhea; endometriosis; and chronic cervicitis as a result of her in-service sexual assault.  She also indicated that she had lost the capacity to be intimate.  Finally, she indicated that, as a result of her military sexual trauma, she had developed a strep infection which had killed her daughter.  She indicated that "I feel the man that [who] raped me colonized me with the bacteria that lead to the death of my daughter."

The appellant was afforded a VA medical examination in August 2011.  She reported a history of a pre-service dilation and curettage in May 1973 due to menorrhagia.  She also reported a history of a sexual assault in 1974, after which she claimed that her diarrhea and periods worsened and she developed chronic gynecological infections.  She further indicated that she had been told that she was a carrier of GBS after the birth of her daughter in 1980.  Her current symptoms included rectal seepage.  In addition, she indicated that she noticed a bulge in her vaginal area a few years ago, and she was diagnosed as having rectal/vaginal wall prolapse two years ago.  On examination, there was a visible vaginal wall prolapse, medium sized rectocele.  The diagnosis was rectocele/posterior vaginal wall prolapse with intermittent stool seepage.  In reviewing the record, the examiner noted that the appellant had a history of a 1973 dilatation and curettage for primary menorrhagia.  She had delivered three children in December 1974 (7 pounds thirteen ounces), March 1980 (8 pounds), and May 1981 (eight pounds).  She also had a history of having been diagnosed with endometriosis, cervical polyp, and cryocautery of the cervix.  In September 2009, she was diagnosed as having a small to medium sized rectocele.  The examiner concluded that the appellant's current condition was less likely than not (less than 50 percent probability) proximately due to or the result of the appellant's in-service sexual assault and PTSD.  The examiner explained that this opinion was based on the appellant's medical history, including her high infant birth weights, her maternal age of less than 25 years at first delivery, her weight, and her history of gynecological and intestinal problems.  The examiner explained that the most common risk factors for any form of vaginal prolapse are vaginal childbirth, advancing age, and an increasing body mass index, all of which the appellant exhibited.  Vaginal childbirth is the factor most consistently associated with prolapse.  Other childbirth-related factors associated with prolapse included high infant birth weight, a maternal age less than 25 years at first delivery, and increasing body mass index (BMI).  The examiner explained that the medical literature showed that obese women were found to have a higher prevalence of rectoceles compared to non-obese women with an increased risk of 38 and 75 percent for those with BMIs between 25 and 30 and over 30, respectively.  In another study, women with a BMI greater than 25 had a three-fold higher risk of having POP compared to non-obese women.  The reasons for this association are not clear, but may be related to chronic increased mechanical forces transmitted to the pelvic floor.  The examiner noted that her conclusion regarding the etiology of the appellant's prolapse/rectocele was consistent with the opinion of the appellant's treating physician, as noted in a September 2009 VA treatment record.

In December 2011, the appellant underwent another VA medical examination.  After reviewing the record and examining the appellant, the examiner concluded that the appellant's service-connected disabilities did not result in individual unemployability.  The examiner explained that the appellant was currently working for VA and had been doing so for approximately three years.  The examiner considered the fact that the appellant had reported that her current job was not a good fit, as she was used to working with objects that were constructed and created good feelings, rather than working with people who had complex emotions, sad stories, and bad experiences.  The examiner noted that, although the appellant experienced job dissatisfaction because she was not working within her desired occupational field, she had had maintained her position for approximately three years and reported few functional difficulties at work such as absenteeism.  She had also been recently been recognized as employee of the month.  As such, the examiner indicated that it was evident that the appellant was able to secure and maintain substantially gainful employment.

In pertinent part, additional VA clinical records received in support of the appeal show that, during a January 2015 gastroenterology consultation, the appellant reported chronic diarrhea for the past 40 years since a military sexual assault.  A colonoscopy performed in November 2014 showed a small cecal polyp which was excised.  Pathology was negative.  It was also noted that she had moderate pancolonic diverticular disease, moderate and small internal hemorrhoids.  The study was otherwise normal.  

In a May 2015 VA disability benefits questionnaire, the appellant's VA physician noted that the appellant currently had a rectocele, anal incontinence, and dyspareunia.  She also had an old history of chronic cervicitis requiring cryosurgery in 1978 as well as dysplasia.  The physician noted that the appellant was in natural menopause and did not currently have endometriosis.  The physician indicated that the appellant had a history of a sexual assault in service.  She stated that, although a rectocele was most commonly caused by childbirth, it was equally likely to have been caused by her traumatic rape.  

In a May 2015 clinical record, the appellant's VA physician further indicated that it was reasonable to believe that the appellant had developed cervicitis, dyspareunia, and possibly rectocele at least in part due to her trauma.  She indicated that it was equally likely as it is unlikely that these conditions were caused by or in part by the trauma from her rape.  The physician explained that the appellant had reported that she had had no abnormal PAP smears or treatment for other cervical or vaginal disorders prior to her rape.  The examiner also indicated that it was very likely that the appellant's dyspareunia was the result of her rape, as the condition was very common in rape survivors.  The physician indicated that it was less clear whether the appellant's rectocele was caused by her military sexual trauma.  There was an association between posterior fourchette and vaginal wall trauma in rape that would be a cause of later weakening and prolapse into the vaginal wall, in addition to PTSD-related weight gain.  

In July 2015, the appellant underwent an additional VA medical examination.  After examining the appellant and reviewing the record, the examiner concluded that it was less likely than not that the appellant's hypertension was proximately due to or the result of her service-connected PTSD.  She explained that hypertension had a complex etiology related to lifestyle factors, such as diet and exercise, as well as genetic factors that affected the balance between cardiac output and resistance.  The examiner explained that hypertension is diagnosed as a chronic condition that is usually asymptomatic and common in the general population; the medical literature had not identified a secondary cause for essential hypertension.  Rather, the examiner explained that essential hypertension increased with age, salt intake, disturbance of autoregulation, etc, but not likely with psychological conditions, including PTSD.  She noted that, although changes in blood pressure with stimulants like caffeine, exercise, illness, and stress occurred as part of a normal physiologic response to the environment, this was normal and did not meet the definition of essential hypertension.  The examiner further concluded that the appellant's hypertension was not aggravated by her service-connected PTSD.  The examiner noted that the appellant was 60 years old and had been diagnosed as having hypertension three years earlier, while her trauma occurred when she was 18 years old.  The examiner indicated that the appellant's hypertension was well controlled, and although physical and mental stressors could cause fluctuations in blood pressure, the medical literature did not currently support a cause or aggravation of essential hypertension beyond what would be considered the normal progression of the disease.

With respect to the appellant's claimed rectal conditions, the examiner concluded that they were less likely than not proximately due to or the result of the appellant's in-service sexual trauma or her service-connected PTSD.  The examiner explained that the appellant had been 18 years old when she experienced the sexual trauma and 19 years old when she had her first child in December 1974.  She had a second child in 1980 and a third in 1981 at the age of 26.  The appellant was not diagnosed as having the rectocele until 2009.  The examiner indicated that the most common risk factors for any form of vaginal prolapse are vaginal childbirth, advancing age, and an increasing body mass index over 25.  She noted that the appellant's body mass index was greater than 29.  The examiner also noted that the appellant's internal hemorrhoids were asymptomatic and appropriately characterized as only an incidental finding on colonoscopy.  She further explained that hemorrhoids were a common finding on colonoscopy, particularly between 45 and 65 year-olds.

With respect to the appellant's irritable bowel syndrome, the examiner indicated that the condition was a chronic condition of abdominal pain and bowel dysfunction.  The etiology is currently considered as multifactorial; however, epidemiologic studies indicated the condition is more common among women, and of those women, a history of physical and/or sexual abuse is reported among approximately 40 percent of them.  In addition, stress and emotional tension are also well known triggers of flare ups of irritable bowel syndrome.  As a result, the examiner concluded that the appellant's irritable bowel condition was at least as likely as not proximately due to or the result of her service-connected PTSD due to military sexual trauma.  

With respect to the appellant's sexual dysfunction (sexual arousal disorder), the examiner concluded that the condition was less likely than not proximately due to or the result of her service-connected PTSD.  Rather, he indicated that her sexual dysfunction related to the trauma was a symptom of the PTSD condition.  She also had sexual dysfunction related to the rectocele condition, which is a non-service connected condition.  In addition, sexual desire was also known to decrease with age, poor fitness, and hysterectomy.

With respect to the appellant's cervical dysplasia (status post cryocautery of the cervix), the examiner concluded that it was less likely than not proximately due to or the result of the appellant's in-service sexual assault.  He explained that cervical dysplasia was a common finding on PAP smear.  In any event, he noted that the appellant's previous cervical dysplasia had long since resolved.  Similarly, the appellant's prior conditions of dysmenorrhea, endometriosis, and chronic cervicitis were currently resolved.  In that regard, the appellant was post-menopausal and no longer menstruated.  In addition, the examiner noted that these conditions were not related to her service-connected PTSD, as there was no etiological link between these conditions and psychological disorders.  With respect to the group B streptococcus infection (GBS), the examiner indicated that the appellant did not currently exhibit that condition.  Indeed, he noted that a culture taken during last few weeks of her third pregnancy in 1981 had been negative for GBS.  In any event, he explained that GBD was not a sexually transmitted disease.  Rather, it was only one of multiple bacteria considered normal flora in our bodies.  The examiner noted that, although the loss of a child was a horrific thing to suffer, it was less likely as not that the GBS bacterial infection was due to the sexual assault from several years earlier.  

In an October 2015 rating decision, the RO granted service connection for irritable bowel syndrome and assigned an initial 30 percent rating, effective September 4, 2009.  

In an October 2015 statement, the appellant's husband indicated that, in September 2009, he had accompanied the appellant to a medical appointment at the Loma Linda VAMC.  He recalled that the appellant's physician "stated in my presence that [the appellant] had suffered a 'trauma.'  [The appellant] had asked [the physician] if the trauma could have been caused by the assault and rape she suffered and reported in the Army.  [The physician] stated he felt it "may have been" caused by a traumatic child birth."  He noted that the appellant had expressed after the appointment "that she has never known to have had a 'traumatic child birth.'"


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection for certain enumerated chronic diseases, including cardiovascular-renal disease such as hypertension, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).


I.  Hypertension 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for hypertension.

As a preliminary matter, the Board notes that the appellant's service treatment records do not document any complaints, treatment, or diagnosis of hypertension.  There is also no indication that hypertension manifested within one year of her separation from service.  In fact, the record shows that the appellant was not diagnosed as having hypertension until 2009, which was approximately thirty-five years after her military service.  The appellant and her representative have not asserted otherwise.  Indeed, the appellant testified at the August 2016 hearing that she was not diagnosed until 2008 or 2009.  Moreover, there is no indication in the evidence of record that any medical professional has related the appellant's current hypertension to her active service or any incident therein, and the appellant and her representative have not contended otherwise.  

Rather, as set forth above, the appellant has contended that her hypertension is secondary to her service-connected PTSD.  As noted, in order for a claimant to prevail on the issue of entitlement to secondary service connection, the record must contain evidence establishing a connection between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).  In this regard, the record contains conflicting evidence.

On the one hand, the record contains the July 2015 VA medical examination report discussed above.  In that report, after examining the appellant and reviewing the record, the VA examiner concluded that it was less likely than not that the appellant's hypertension was proximately due to or the result of her service-connected PTSD.  The examiner further concluded that the appellant's hypertension was not aggravated by her service-connected PTSD.  

The Board assigns this medical opinion great probative weight.  It was rendered by a qualified medical professional with expertise who examined the appellant, considered her medical history, and reviewed the pertinent medical records and literature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner addressed the appellant's contentions and provided a rationale for the conclusion she reached, including reference to the pertinent medical literature.  

On the other hand, the evidence in favor of the appellant's claim consists of her statements to the effect that, through her own research, she discovered a 2009 study which indicates that PTSD is associated with major forms of cardiovascular disease and that people with PTSD have also been reported to be more likely to have hypertension.  

The Board has carefully considered this evidence, but finds that its probative value in this case is diminished because it provides only generic statements regarding a possible relationship between PTSD and hypertension.  It does not pertain specifically to the appellant's case or medical history.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Moreover, the Board notes that the appellant's statement refers only to a possible connection between PTSD and hypertension.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For these reasons, the Board assigns this evidence limited probative value and finds that it does not outweigh the VA medical opinion discussed above.

In summary, the Board finds that the most probative evidence shows that hypertension did not manifest in service or within one year thereafter and is not related to her military service or to her service-connected PTSD.   Under these circumstances, the preponderance of the evidence is against the claim of service connection for hypertension.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Rectal disorder other than irritable bowel syndrome

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to service connection for a rectal disorder other than irritable bowel syndrome.

Initially, the Board notes that the appellant's service treatment records are negative for any complaints, treatment , or diagnosis of a rectal disorder.  The evidence also shows that she did have such a disorder for many years thereafter.  Rather, the record shows that the appellant was first diagnosed as having a rectocele and hemorrhoids in 2009 and 2008, respectively, which was approximately thirty-four to thirty-five years after service separation.  Indeed, private medical records dated in May 1982 indicate that a rectal examination was normal.  Moreover, in May 2009, the Veteran reported that she had noticed what appeared to some type of asymptomatic prolapse over the last year.

Although the record shows that these conditions were not diagnosed in service or for many years thereafter, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992). 

The Board has carefully considered the record on appeal, with particular attention to the evidence addressing the etiology of the appellant's current rectal disorders other than irritable bowel syndrome, to include rectocele and hemorrhoids.  In this regard, the record contains the July 2015 VA medical opinion discussed above in which the examiner concluded that the appellant's hemorrhoids were less likely than not proximately due to or the result of her in-service sexual trauma or service-connected disability.  Rather, it was an incidental colonoscopy finding typical in individuals between the ages of 45 and 65 years, such as the appellant.  The Board notes that there is no other probative evidence of record establishing or suggesting a link between the appellant's hemorrhoids and her active service or any incident therein, nor is there any indication that the appellant's hemorrhoids are causally related to or aggravated by any service-connected disability, to include PTSD or irritable bowel syndrome.  

With respect to the appellant's rectocele, or vaginal prolapse, the record contains conflicting medical opinion evidence.  The Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.  

In this case, as set forth in more detail above, in September 2009, a VA physician indicated that the appellant's rectocele was most likely the result of having delivered three eight pound children vaginally.  In August 2011, a VA examiner concluded that the appellant's rectocele/posterior vaginal wall prolapse was less likely than not proximately due to or the result of the appellant's in-service sexual assault and PTSD.  Rather, it was likely related to factors such as her high infant birth weights, her maternal age of less than 25 years at first delivery, and her current weight.  Similarly, in July 2015, a VA examiner concluded that the appellant's rectocele was less likely than not proximately due to or the result of the appellant's in-service sexual trauma or her service-connected PTSD, as the most common risk factors for any form of vaginal prolapse were vaginal childbirth, advancing age, and increasing body mass index over 25.  

On the other hand, the record contains the May 2015 disability benefits questionnaire from the appellant's treating physician who indicated that, although rectocele was most commonly caused by childbirth, it was equally likely to have been caused by the appellant's sexual assault.  Additionally, in a May 2015 clinical record, the appellant's VA physician indicated that it was reasonable to believe that the appellant had possibly developed a rectocele at least in part due to her sexual assault.  She indicated that it was equally likely as it is unlikely that this condition was caused by or in part by the trauma from her rape.  In providing a rationale for her opinion, the physician noted that the appellant had reported that she had had no abnormal PAP smears or treatment for other cervical or vaginal disorders prior to her rape.  

After carefully considering this evidence, the Board concludes that the August 2011 and July 2015 medical opinions outweigh the May 2015 opinion offered by the appellant's treating physician.  First, the May 2015 medical opinion is somewhat speculative, noting that it is "reasonable to believe that the appellant had possibly developed a rectocele at least in part due to her sexual assault."  This reduces the probative value of the evidence.  See e.g. Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus).  In addition, unlike the 2011 and July 2015 VA medical examiners, it appears that the appellant's physician may not have had the appellant's complete records or medical history in providing her opinion.  In this regard, the rationale of the appellant's physician included the fact that the appellant had experienced no cervical or vaginal disorders prior to her sexual assault.  The record, however, documents a history of a May 1973 dilatation and curettage for menorrhagia.  Finally, the Board notes that the August 2011 and July 2015 VA medical opinions are consistent with the findings of the VA physician who examined the appellant in September 2009 and discussed the etiology of the appellant's rectocele with her.  The consistency in the examiners' conclusions lends further probative weight to the August 2011 and July 2015 VA medical opinions.  

In summary, the Board finds that the most probative evidence shows that a rectal disorder, to include rectocele and hemorrhoids, did not manifest in service or for many years thereafter and is not otherwise related to the appellant's military service, including a sexual assault therein.   Under these circumstances, the preponderance of the evidence is against the claim of service connection for a rectal disorder.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Vaginal disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is entitled to service connection for dyspareunia/vaginismus, but not for any other vaginal disorder, to include prolapse, dysplasia, dysmenorrhea, endometriosis, cervicitis, or Group B streptococus infection.

With respect to the appellant's vaginal prolapse/rectocele, that issue has been addressed above.  With respect to her claimed dysplasia, dysmenorrhea, endometriosis, cervicitis, and Group B streptococus infection, the Board notes that it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, as noted above, the record shows that the appellant has a history of prior diagnoses.  However, the evidence does not show that she currently has cervicitis, dysplasia, dysmenorrhea, endometriosis, and Group B streptococus infection.  Nor is there any indication that she has exhibited any of these conditions during the pendency of the appeal or within close proximity thereto.  Indeed, the May 2015 VA physician noted that the Veteran had an old history of chronic cervicitis dysplasia and indicated that she not currently have endometriosis.  The appellant has not specifically contended otherwise.  Absent evidence of a current disability, there is no basis upon which to award service connection for cervicitis, dysplasia, dysmenorrhea, endometriosis, and Group B streptococus infection.  

Nevertheless, the record does show that the appellant has been diagnosed as having sexual dysfunction, to include dyspareunia/vaginismus.  In July 2015, a VA medical examiner concluded that the appellant's sexual dysfunction was less likely than not proximately due to or the result of her service-connected PTSD.  Rather, he indicated that her sexual dysfunction related to the trauma was a symptom of her PTSD.  

On the other hand, in a May 2015 clinical record, the appellant's VA physician indicated that it is "very likely" that the appellant developed dyspareunia as the result of her in-service sexual assault.  The physician explained that the condition was very common in rape survivors.  

After considering this conflicting evidence, and affording the appellant the benefit of the doubt, the Board finds that service connection for sexual dysfunction, diagnosed as dyspareunia/vaginismus, is warranted.  The appellant's VA treating physician provided an unequivocal opinion that the appellant's current sexual dysfunction is very likely due to the in-service assault.  Moreover, she provided a rationale for her opinion.

The Board has considered the opinion of the July 2015 VA examiner who indicated that the appellant's sexual dysfunction is a symptom of her PTSD.  In reviewing the record, however, the Board notes that the February 2008 rating decision which granted a 70 percent rating for PTSD did not reference sexual dysfunction as a symptom.  Moreover, the Board notes that VA's Rating Schedule, provides separate ratings for psychiatric disabilities and gynecological disabilities.  Given these considerations, as well as the opinion provided by the appellant's treating physician, the Board finds that service connection for dyspareunia/vaginismus is warranted.  
IV. TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion. Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to TDIU.  

As set forth above, the record shows that the appellant has been gainfully employed on a full-time basis since filing her claim in 2009.  Indeed, she does not contend otherwise.  The evidence further shows that she is successful in her occupation and does not work in a protected environment.  Again, she does not contend otherwise.  As a result, the Board must conclude that the appellant's service-connected disabilities do not render her unable to secure and follow a substantially gainful occupation.  There is simply no probative evidence of record suggesting that the appellant is currently unemployable due to her service-connected disabilities.

Rather, the appellant has contended contends that she should be TDIU for a previous period of unemployment.  In this regard, she has asserted that VA failed to advise her at the time of a 2008 rating decision that granted a 70 percent disability rating for PTSD, "of the additional benefits veterans were eligible for with a 70% rating, which included un-employability."  See September 2016 statement; see also November 2012 Statement in Support of Claim; August 2016 Hearing transcript at page 14.  

The Board observes, however, that the appellant was fully employed at the time of her August 2007 claim for an increased rating for PTSD and the February 2008 rating decision that granted the 70 percent rating for PTSD.  There was no evidence of unemployability at that time, either express or implied.  Moreover, as set forth above, the appellant did not perfect an appeal of that determination, and she does not contend otherwise.  Moreover, the Board notes that, in the February 2008 letter notifying the appellant of its decision to assign a 70 percent rating for PTSD, the RO did, in fact, notify her of the availability of a total rating based on individual unemployability.  Specifically, the record on appeal shows that the RO attached a VA Form 21-8764, which expressly advised the appellant how to apply for increased benefits based on individual unemployability if her service-connected disabilities prevented her from securing and holding steady employment.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).
ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a rectal disorder other than irritable bowel syndrome, to include rectocele and hemorrhoids, is denied.  

Entitlement to service connection for a vaginal disorder, to include prolapse, dysplasia, dysmenorrhea, endometriosis, cervicitis, and Group B streptococus infection, is denied.  

Entitlement to service connection for dyspareunia/vaginismus is granted.  

Entitlement to a total rating based on individual unemployability due to service-connected disability is denied.  




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


